Chief Justice Sharswood
delivered the opinion of the court, October 2d 1882.
The plaintiff had a clear right to show that he had complied with the condition of the policy in furnishing proofs of loss. Of the papers produced by the defendant, he had a right to offer such as he chose. He was not bound to offer all, certainly not such as he had not furnished himself. The judge committed a manifest error in refusing to receive some unless he offered all. This was an essential part of the plaintiff’s cause of action, and it was not incumbent on him, on it being ruled out, to go on and prove the remainder of liis case. It would have been an useless consumption of the public time.
Judgment reversed, and venire facias de novo awarded.